          Case 3:20-cv-02731-VC Document 641 Filed 08/31/20 Page 1 of 2




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-7031
        Facsimile: (415) 436-6748
        wendy.garbers@usdoj.gov
        adrienne.zack@usdoj.gov
        shiwon.choe@usdoj.gov

Attorneys for Federal Defendants

                                 UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA

                                     SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,             ) CASE NO. 3:20-cv-02731-VC
                                                 )
        Plaintiffs,                              ) FEDERAL DEFENDANTS’ RESPONSE TO
                                                 ) BAIL APPLICATIONS, ECF NO. 619
   v.                                            )
                                                 )
DAVID JENNINGS, et al.,                          )
                                                 )
        Defendants.                              )
                                                 )


        FEDERAL DEFENDANTS’ RESPONSE TO BAIL APPLICATIONS, ECF NO. 619
        Federal Defendants hereby provide the Court with additional information to assist the Court in

making its determination of which civil immigration detainees at the Mesa Verde Detention Facility and

Yuba County Jail may be safely released pursuant to the conditions set out by the Court on May 6, 2020,

and as amended on August 13, 2020. See ECF No. 543. It is Federal Defendants’ position, for the

record, that release of none of the listed individuals is required by law. The information provided herein

is provided upon information and belief on the basis of the records available to counsel at this time.




FED. DEFS.’ RESP. TO BAIL APPLICATIONS ECF NO. 619
No. 3:20-cv-02731-VC
           Case 3:20-cv-02731-VC Document 641 Filed 08/31/20 Page 2 of 2




       The Individuals In ECF Nos. 619 Are A Significant Risk to the Public or Flight Risk
       As stated, Federal Defendants do not believe any additional detainees need to be released under

the applicable law. 1

       Nonetheless, per the Court’s order, attached hereto is Defendants’ response to the bail

applications submitted for the detained individuals in ECF No. 619. The applicants have significant

criminal records and/or are significant flight risks. Their individual COVID-19 risk cannot outweigh the

danger to the community or flight risk. 2

       The signature of the undersigned applies to all responses submitted herewith.

DATED: August 31, 2020                               Respectfully submitted,
                                                     DAVID L. ANDERSON
                                                     United States Attorney

                                                     /s/ Adrienne Zack
                                                     ADRIENNE ZACK
                                                     Assistant United States Attorney

                                                     Attorneys for Federal Defendants




       1
          Through these bail applications, class members are not making claims for release on the basis of
prolonged detention. Therefore, any arguments or suggestions for release based on length of detention
are inapposite.
        2
          If the Court were to order any bail applicant released, Defendants request that all of the
Uniform Conditions for Release, ECF No. 543, be imposed on any applicant released.
FED. DEFS.’ RESP. TO BAIL APPLICATIONS ECF NO. 619
No. 3:20-cv-02731-VC                        2
